                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                  EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,

                  Plaintiff,

 v.                                                    Case No. 3:18-cv-0966-MJR-MAB

 TAKE-TWO INTERACTIVE SOFTWARE,
 INC., et al.,

                  Defendants.

       PLAINTIFF CATHERINE ALEXANDER’S SUPPLEMENTAL RESPONSE IN
      OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS PLAINTIFF’S FIRST
                          AMENDED COMPLAINT

        Plaintiff Catherine Alexander (“Plaintiff”) respectfully submits Ms. Alexander’s five

copyright registrations and one rejection attached as Exhibits A - F as additional documents in

support of Plaintiff’s Opposition to Defendants’ Motions to Dismiss (Doc. 97). Now that

Plaintiff has registrations for 5 of her 6 copyrights, this moots one issue in Defendants’ Motions

to Dismiss for those copyrights. As to the “Bible Verse” tattoo, Plaintiff is reviewing the

response from the copyright office. Also, attached as Exhibit G is Fourth Estate Public Benefit

Corp. v. Wall-Street.com, LLC, et al., No. 17-571 (U.S. Supreme Court March 4, 2019) (reported

at 586 U.S. ___ (2019)), as additional authority related to this issue.

Dated: March 4, 2019                                  Respectfully submitted,

                                                       /s/ Anthony G. Simon
                                                      Anthony G. Simon, IL 6209056
                                                      Benjamin R. Askew, IL 6291366
                                                      Anthony R. Friedman, IL 6299795
                                                      THE SIMON LAW FIRM, P.C.
                                                      800 Market Street, Suite 1700
                                                      St. Louis, Missouri 63101
                                                      Phone: (314) 241-2929
                                                      Fax: (314) 241-2029

                                                  1
                                                   asimon@simonlawpc.com
                                                   basekew@simonlawpc.com
                                                   afriedman@simonlawpc.com

                                                   R. Seth Crompton
                                                   THE HOLLAND LAW FIRM
                                                   300 N Tucker, Suite 801
                                                   St. Louis, Missouri 63101
                                                   scrompton@allfela.com
                                                   Phone: (314) 241-8111
                                                   Facsimile: (314) 241-5554

                                                   Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon all counsel of record this

4th day of March 2019 via the Court’s CM/ECF system.

                                                   /s/ Anthony G. Simon




                                               2
